 



Exhibit 10.1
 
FORM OF AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
August 10, 2007
among
NORTHROP GRUMMAN CORPORATION
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Payment Agent
JPMORGAN CHASE BANK, N.A. and
CREDIT SUISSE
as Administrative Agents
CITICORP USA, INC.,
as Syndication Agent
DEUTSCHE BANK SECURITIES INC. and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents
and
BNP PARIBAS
as Co-Documentation Agent
 
J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I
   
 
        Definitions
   
 
        SECTION 1.01.  
Defined Terms
    1   SECTION 1.02.  
Classification of Loans and Borrowings
    16   SECTION 1.03.  
Terms Generally
    16   SECTION 1.04.  
Accounting Terms; GAAP
    16   SECTION 1.05.  
Currency Translation
    17   SECTION 1.06.  
Unrestricted Subsidiaries
    17      
 
        ARTICLE II
   
 
        The Credits
   
 
        SECTION 2.01.  
Commitments
    17   SECTION 2.02.  
Loans and Borrowings
    18   SECTION 2.03.  
Requests for Revolving Borrowings
    18   SECTION 2.04.  
Competitive Bid Procedure
    19   SECTION 2.05.  
Swingline Loans
    21   SECTION 2.06.  
Letters of Credit
    22   SECTION 2.07.  
Funding of Borrowings
    28   SECTION 2.08.  
Interest Elections
    29   SECTION 2.09.  
Termination, Reduction and Increase of Commitments
    30   SECTION 2.10.  
Repayment of Loans; Evidence of Debt
    32   SECTION 2.11.  
Prepayment of Loans
    33   SECTION 2.12.  
Fees
    34   SECTION 2.13.  
Interest
    35   SECTION 2.14.  
Alternate Rate of Interest
    36   SECTION 2.15.  
Increased Costs
    36   SECTION 2.16.  
Break Funding Payments
    38   SECTION 2.17.  
Taxes
    39   SECTION 2.18.  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40   SECTION 2.19.  
Mitigation Obligations; Replacement of Lenders
    41      
 
        ARTICLE III
   
 
        Representations and Warranties
   
 
        SECTION 3.01.  
Organization; Powers
    42  



--------------------------------------------------------------------------------



 



2

                      Page SECTION 3.02.  
Authorization; Enforceability
    42   SECTION 3.03.  
Governmental Approvals; No Conflicts
    43   SECTION 3.04.  
Financial Condition; No Material Adverse Change
    43   SECTION 3.05.  
Properties
    43   SECTION 3.06.  
Litigation and Environmental Matters
    43   SECTION 3.07.  
No Defaults
    44   SECTION 3.08.  
Investment and Holding Company Status
    44   SECTION 3.09.  
Taxes
    44   SECTION 3.10.  
ERISA
    44   SECTION 3.11.  
Disclosure
    45   SECTION 3.12.  
Use of Proceeds
    45   SECTION 3.13.  
Margin Stock
    45   SECTION 3.14.  
Pari Passu Obligations
    45      
 
        ARTICLE IV    
 
        Conditions
   
 
        SECTION 4.01.  
Effective Date
    45   SECTION 4.02.  
Each Credit Event
    46      
 
        ARTICLE V
   
 
        Affirmative Covenants
   
 
        SECTION 5.01.  
Financial Statements and Other Information
    47   SECTION 5.02.  
Notices of Material Events
    48   SECTION 5.03.  
Existence; Conduct of Business
    48   SECTION 5.04.  
Payment of Obligations
    49   SECTION 5.05.  
Insurance
    49   SECTION 5.06.  
Inspection Rights
    49   SECTION 5.07.  
Compliance with Laws
    49   SECTION 5.08.  
Incorporation by Reference
    49      
 
        ARTICLE VI
   
 
        Negative Covenants
   
 
        SECTION 6.01.  
Liens
    50   SECTION 6.02.  
Fundamental Changes
    52   SECTION 6.03.  
Consolidated Debt to Capitalization Ratio
    52  



--------------------------------------------------------------------------------



 



3

                      Page ARTICLE VII
   
 
        Events of Default
   
 
        ARTICLE VIII
   
 
        The Payment Agent
   
 
        ARTICLE IX
   
 
        Guarantee
   
 
        SECTION 9.01.  
Guarantee
    57   SECTION 9.02.  
Release of Guarantee
    59      
 
        ARTICLE X
   
 
        Miscellaneous
   
 
        SECTION 10.01.  
Notices
    59   SECTION 10.02.  
Waivers; Amendments
    60   SECTION 10.03.  
Expenses; Indemnity; Damage Waiver
    61   SECTION 10.04.  
Successors and Assigns
    62   SECTION 10.05.  
Survival
    65   SECTION 10.06.  
Counterparts; Integration; Effectiveness
    66   SECTION 10.07.  
Severability
    66   SECTION 10.08.  
Governing Law; Jurisdiction; Consent to Service of Process
    66   SECTION 10.09.  
WAIVER OF JURY TRIAL
    67   SECTION 10.10.  
Headings
    67   SECTION 10.11.  
Confidentiality
    67   SECTION 10.12.  
Interest Rate Limitation
    68   SECTION 10.13.  
Release of Guarantees
    68   SECTION 10.14.  
Conversion of Currencies
    69   SECTION 10.15.  
USA Patriot Act Notice
    69   SECTION 10.16.  
No Fiduciary Relationship
    69  



--------------------------------------------------------------------------------



 



4

          SCHEDULES:    
 
       
Schedule 2.01
  —   Commitments
Schedule 2.06
  —   LC Commitment Schedule
 
        EXHIBITS:    
 
       
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B-1
  —   Form of Opinion of Sheppard, Mullin, Richter & Hampton LLP, Borrower’s
Counsel
Exhibit B-2
  —   Form of Opinion of Stephen D. Yslas, Esq., Borrower’s Counsel
Exhibit C
  —   Confidentiality Agreement



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 10, 2007 among
NORTHROP GRUMMAN CORPORATION, a Delaware corporation, as Borrower; NORTHROP
GRUMMAN SYSTEMS CORPORATION, a Delaware corporation and NORTHROP GRUMMAN SPACE &
MISSION SYSTEMS CORP., an Ohio corporation, as Guarantors; the LENDERS party
hereto; JPMORGAN CHASE BANK, N.A., as Payment Agent, an Issuing Bank, Swingline
Lender and Administrative Agent; CREDIT SUISSE as Administrative Agent; CITICORP
USA, INC. as Syndication Agent; DEUTSCHE BANK SECURITIES INC. and THE ROYAL BANK
OF SCOTLAND PLC as Documentation Agents; and BNP PARIBAS as Co-Documentation
Agent.
     The parties hereto agree that the Existing Credit Agreement shall be
amended and restated to read in its entirety as set forth herein:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Payment Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement Currency” has the meaning assigned to such term in
Section 10.14(b).
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and



--------------------------------------------------------------------------------



 



2

including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
          “Applicable Creditor” has the meaning assigned to such term in
Section 10.14(b).
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Rate” means, for any day, with respect to any Eurodollar
Revolving Loan, or with respect to the facility fees or letter of credit
participation fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “Eurodollar Spread”, “Facility Fee
Rate”, “Financial LC Participation Fee” or “Performance LC Participation Fee”,
as the case may be, based upon the ratings by S&P, Moody’s and Fitch,
respectively, applicable on such date to the Index Debt and the Utilization
Percentage on such date:

                                  Eurodollar Spread             Eurodollar
Spread   if Utilization Category   Index Debt Ratings:   Facility Fee   if
Utilization Percentage <50%   Percentage >50% Category 1   A/A2/A or higher  
0.050%   0.150%   0.175% Category 2   A-/A3/A-   0.060%   0.190%   0.240%
Category 3   BBB+/Baa1/BBB+   0.070%   0.280%   0.330% Category 4   BBB/Baa2/BBB
  0.100%   0.350%   0.400% Category 5   BBB-/Baa3/BBB- or lower   0.125%  
0.425%   0.475%

                              Financial LC   Financial LC   Performance LC  
Performance LC         Participation Fee   Participation Fee   Participation Fee
  Participation Fee         if Utilization   if Utilization   if Utilization  
if Utilization Category   Index Debt Ratings:   Percentage <50%   Percentage
>50%   Percentage <50%   Percentage >50% Category 1   A/A2/A or higher   0.150%
  0.175%   0.11875%   0.14375% Category 2   A-/A3/A-   0.190%   0.240%  
   0.165%      0.215% Category 3   BBB+/Baa1/BBB+   0.280%   0.330%      0.230%
     0.280% Category 4   BBB/Baa2/BBB   0.350%   0.400%      0.275%      0.325%
Category 5   BBB-/Baa3/BBB- or lower   0.425%   0.475%      0.325%      0.375%

          For purposes of the foregoing, (i) if any of S&P, Moody’s or Fitch
shall not have in effect a rating for the Index Debt (other than by reason of
any of the circumstances referred to in the last sentence of this definition),
then such rating agency shall be deemed to have established a rating in Category
5; (ii) if the ratings established or deemed to have been established by S&P,
Moody’s and Fitch for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the



--------------------------------------------------------------------------------



 



3

ratings provided by S&P or Moody’s unless such ratings differ by two or more
Categories, in which case the Applicable Rate shall be determined by reference
to the intermediate Category (or if there are multiple intermediate Categories,
the higher of such intermediate Categories); and (iii) if the ratings
established or deemed to have been established by S&P, Moody’s and Fitch for the
Index Debt shall be changed (other than as a result of a change in the rating
system of S&P, Moody’s or Fitch), such change shall be effective as of the date
on which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Payment Agent and the Lenders pursuant to Section 5.01 or otherwise. Each change
in the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of S&P, Moody’s or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating of such rating agency most recently in effect prior to
such change or cessation.
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by a Lender, an Affiliate of a Lender or an entity or an
Affiliate of an entity that administers or manages a Lender, and which has the
operational capability to administer revolving credits of the type contemplated
by this Agreement, or which has an arrangement with the related Lender for the
performance of its obligations hereunder.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Payment Agent, in the form of
Exhibit A or any other form approved by the Payment Agent and the Borrower.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Northrop Grumman Corporation, a Delaware corporation,
its successors and permitted assigns.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Competitive Loan or group
of Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.



--------------------------------------------------------------------------------



 



4

          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Markets Agreement” means any instrument or agreement
evidencing or governing Capital Markets Debt.
          “Capital Markets Debt” means, as of each date of determination,
Indebtedness existing as of that date and issued pursuant to one agreement or
indenture or a group of related agreements or indentures, in each case in an
aggregate principal amount exceeding $150,000,000 that is owed to financial
institutions or evidenced by bonds, notes, debentures or similar instruments.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Competitive Loans or Swingline Loans.



--------------------------------------------------------------------------------



 



5

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments is
$2,000,000,000.
          “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.
          “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
          “Competitive Bid Request” means a request by the Borrower for
Competitive Bids in accordance with Section 2.04.
          “Competitive Loan” means a Loan made pursuant to Section 2.04.
          “Confidentiality Agreement” means a confidentiality agreement in the
form of Exhibit C.
          “Consolidated Assets” means, at any time, all assets of the Borrower
and the Subsidiaries at such time, as determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Debt” means, for any date of determination and without
duplication, all indebtedness for borrowed money and Capital Lease Obligations
reported as indebtedness in the consolidated financial statements of the
Borrower and its Subsidiaries prepared as of such date of determination, plus
all indebtedness for borrowed money and Capital Lease Obligations incurred by
third parties and guaranteed by the Borrower or a Subsidiary not otherwise
reported as indebtedness in such consolidated financial statements.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlled” has a correlative meaning thereto.



--------------------------------------------------------------------------------



 



6

          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Designated Foreign Currency” means any foreign currency that is
freely traded and exchangeable into US Dollars.
          “Designated Payment Account” means an account with the Payment Agent
designated from time to time by the Borrower in a writing executed by a
Financial Officer.
          “Effective Date” has the meaning assigned to such term in
Section 4.01.
          “Environmental Laws” means all applicable laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Group” means the Borrower and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control that, together with the Borrower, are treated as a single
employer under Section 414 of the Code.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate (or, in the
case of a Competitive Loan, the LIBO Rate).
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Payment Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or either Guarantor hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which such recipient is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the



--------------------------------------------------------------------------------



 



7

Borrower under Section 2.19(b) or 10.02(c)), any withholding tax that is imposed
by the United States of America on amounts payable to such Foreign Lender by the
Borrower or such Guarantor from locations in the United States of America at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).
          “Existing Credit Agreement” means the Borrower’s Five-Year Revolving
Credit Agreement dated as of August 5, 2005 (as amended, restated, replaced,
supplemented or modified from time to time), as in effect immediately prior to
the effectiveness of this Agreement.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Payment Agent from three Federal funds brokers of
recognized standing selected by it.
          “Financial LC Participation Fee” has the meaning assigned to such term
in Section 2.12.
          “Financial Letter of Credit” means a Letter of Credit that is not a
Performance Letter of Credit.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of the
Borrower.
          “Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimilac,
S.A.
          “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
          “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Funded Debt Agreement” means any agreement, or group of related
agreements, evidencing Funded Debt.



--------------------------------------------------------------------------------



 



8

          “Funded Debt” means any Indebtedness for borrowed money (other than
Loans and Letters of Credit under this Agreement) of the Borrower and/or one or
more of its Restricted Subsidiaries.
          “GAAP” means generally accepted accounting principles in the United
States of America, applied in accordance with Section 1.04.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantors” means Northrop Grumman Systems Corporation, a Delaware
corporation and a wholly owned Subsidiary of the Borrower, and Northrop Grumman
Space & Mission Systems Corp., an Ohio corporation and a wholly owned subsidiary
of the Borrower.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Indebtedness” means, for any Person, indebtedness for borrowed money
and Capital Lease Obligations reported as indebtedness in the consolidated
financial statements of that Person and its consolidated subsidiaries, plus all
indebtedness for borrowed money and Capital Lease Obligations incurred by third
parties and guaranteed by that Person or any of its consolidated subsidiaries
not otherwise reported as indebtedness in such consolidated financial
statements.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Index Debt” means senior, unsecured, non-credit enhanced long-term
indebtedness for borrowed money of the Borrower.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless



--------------------------------------------------------------------------------



 



9

otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.
          “Interest Period” means (a) with respect to any Eurodollar Revolving
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, or any other period agreed to by the Borrower and each
Lender, as the Borrower may elect, (b) with respect to any Eurodollar
Competitive Borrowing, the period commencing on the date of such Borrowing and
ending 7 days thereafter, or on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, or any other
period agreed to by the Borrower and each advancing Lender, as the Borrower may
elect, and (c) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than 7 days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
          “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
          “Issuing Bank” means JPMCB and each other person that shall have
become an Issuing Bank hereunder as provided in Section 2.06(i), in each case in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(j). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates (provided that the identity and creditworthiness of the Affiliate is
reasonably acceptable to the Borrower), in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
          “Issuing Bank Agreement” shall have the meaning assigned to such term
in Section 2.06(i).
          “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.



--------------------------------------------------------------------------------



 



10

          “Judgment Currency” has the meaning assigned to such term in
Section 10.14.
          “LC Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.06. The initial amount of each Issuing Bank’s LC Commitment is set
forth on Schedule 2.06, or in such Issuing Bank’s Issuing Bank Agreement.
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “LC Exchange Rate” means, on any day, with respect to US Dollars in
relation to any Designated Foreign Currency, the rate at which US Dollars may be
exchanged into such currency, as set forth at approximately 12:00 noon, New York
City time, on such day on the applicable Reuters World Currency Page. In the
event that any such rate does not appear on the applicable Reuters World
Currency Page, the LC Exchange Rate shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Payment Agent and the Borrower or, in the absence of such agreement,
such LC Exchange Rate shall instead be the spot rate of exchange of the Payment
Agent, at or about 11:00 a.m., London time, on such date for the purchase of
such Designated Foreign Currency with US Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Payment Agent, after consultation with
the Borrower, may use any reasonable method it deems appropriate to determine
such rate, and such determination shall be conclusive absent manifest error.
          “LC Exposure” means, at any time, the sum of (a) the aggregate of the
US Dollar Equivalents of the undrawn amounts of all outstanding Letters of
Credit at such time plus (b) the aggregate of the US Dollar Equivalents of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time (determined as provided in Section 2.06 as of
the applicable LC Participation Calculation Dates in the case of LC
Disbursements in respect of which the Borrower’s reimbursement obligations have
been converted to US Dollar amounts in accordance with such Section). The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
          “LC Participation Calculation Date” means, with respect to any LC
Disbursement made in a currency other than US Dollars, (a) the date on which the
applicable Issuing Bank shall advise the Payment Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not advise the Payment Agent that it made such a purchase, the date
on which such LC Disbursement is made.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption in compliance with Section 10.04, other than any such Person that
ceases to be a party



--------------------------------------------------------------------------------



 



11

hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Payment
Agent from time to time for purposes of providing quotations of interest rates
applicable to US Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for US Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which US
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Payment Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset.
          “Loan Parties” means the Borrower and the Guarantors (but, in the case
of any Guarantor, only for so long as that Guarantor has not been released from
the guarantee contained in Section 9.01 pursuant to Section 9.02 or
Section 10.13).
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement, and for the avoidance of doubt, includes Competitive Loans
and Swingline Loans.
          “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
          “Margin Stock” has the meaning ascribed to such term in Regulation U
issued by the Board.
          “Material Adverse Effect” means a material adverse effect on (a) the
ability of the Loan Parties to perform their obligations under this Agreement,
(b) the validity or enforceability of this Agreement, (c) the rights and
remedies of any Lender or the Payment Agent under this Agreement, or (d) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith.



--------------------------------------------------------------------------------



 



12

          “Material Payment Default” means, as to any Funded Debt Agreement,
that any amount of principal or interest aggregating $100,000 or more is overdue
thereunder.
          “Maturity Date” means August 10, 2012.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 10.02(c).
          “Obligations” means (i) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, (ii) each payment
required to be made by the Borrower under this Agreement in respect of any
Letter of Credit, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties under this
Agreement.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning set forth in Section 10.04.
          “Payment Agent” means JPMCB in its capacity as administrative agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Performance LC Participation Fee” has the meaning assigned to such
term in Section 2.12.
          “Performance Letter of Credit” means a Letter of Credit that
constitutes a “performance-based standby letter of credit” as defined in 12 CFR
Pt. 3, App. A.
          “Permitted Encumbrances” means:



--------------------------------------------------------------------------------



 



13

     (a) Liens imposed by law for taxes that are not yet due, or remain payable
without penalty, or are being contested in good faith and by proper proceedings;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and by proper proceedings;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means, at any time, an employee pension benefit plan (other
than a Multiemployer Plan) that is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Code and is maintained,
or contributed to, by any member of the ERISA Group for employees of any member
of the ERISA Group.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMCB, as its prime rate in effect at its principal office
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
          “Proposed Change” has the meaning assigned to such term in
Section 10.02(c).
          “Register” has the meaning set forth in Section 10.04.



--------------------------------------------------------------------------------



 



14

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.
          “Restricted Subsidiary” means each Subsidiary other than an
Unrestricted Subsidiary.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.
          “S&P” means Standard & Poor’s.
          “Shareholders’ Equity” means, at any time, the consolidated
shareholders’ equity of the Borrower that would be reported as shareholders’
equity on a consolidated balance sheet of the Borrower prepared as of such time.
          “Significant Subsidiary” means, as of each determination date, each
Subsidiary with a book value of total assets, net of depreciation and
amortization and after intercompany eliminations, in excess of $150,000,000.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Payment Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s



--------------------------------------------------------------------------------



 



15

consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held.
          “Subsidiary” means any subsidiary of the Borrower.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMCB, in its capacity as lender of Swingline
Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Telecopy” means telecopier, facsimile, or other similar means of
transmission of documentation, including e-mail transmission of pdf files
bearing, where required, appropriate signatures.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement, the borrowing of Loans, and the issuance of
Letters of Credit.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.
          “Unfunded Liabilities” means, with respect to any Plan at any time,
the amount (if any) by which (i) the present value of all benefits under such
Plan exceeds (ii) the fair market value of all Plan assets allocable to such
benefits (excluding any accrued but unpaid contributions), all determined as of
the then most recent valuation date for such Plan, but only to the extent that
such excess represents a potential liability of a member of the ERISA Group to
the PBGC or an appointed trustee under Title IV of ERISA.
          “Unrestricted Subsidiary” means any Subsidiary designated as such
pursuant to and in compliance with Section 1.06 and not thereafter redesignated
as a Restricted Subsidiary pursuant to such Section; provided that no
Significant Subsidiary, and no Subsidiary that owns any Equity Interests or
Indebtedness of the Borrower or any Restricted Subsidiary, shall be an
Unrestricted Subsidiary.



--------------------------------------------------------------------------------



 



16

          “US Dollars” or “$” means the lawful money of the United States of
America.
          “US Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in US Dollars, such amount, and (b) with respect to any
amount in any currency other than US Dollars, the equivalent in US Dollars of
such amount, determined by the Payment Agent using the LC Exchange Rate with
respect to such currency in effect for such amount on such date. The US Dollar
Equivalent at any time of the amount of any Letter of Credit or LC Disbursement
denominated in any currency other than US Dollars shall be the amount most
recently determined as provided in Section 1.05.
          “Utilization Percentage” means the percentage produced by dividing
(i) the aggregate Revolving Credit Exposures by (ii) the aggregate Commitments;
provided, that if the Commitments have been terminated, the Utilization
Percentage shall at all times be 100%.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Payment Agent that the Borrower requests an
amendment to any



--------------------------------------------------------------------------------



 



17

provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Payment Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
          SECTION 1.05. Currency Translation. The Payment Agent shall determine
the US Dollar Equivalent of any Letter of Credit denominated in a Designated
Foreign Currency as of the date of issuance thereof and on the first Business
Day of each calendar month on which such Letter of Credit is outstanding, in
each case using the LC Exchange Rate for the applicable currency in effect on
the date of determination, and each such amount shall be the US Dollar
Equivalent of such Letter of Credit until the next required calculation thereof
pursuant to this paragraph. The Payment Agent shall in addition determine the US
Dollar Equivalent of any Letter of Credit denominated in any Designated Foreign
Currency as provided in Section 2.06. The Payment Agent shall notify the
Borrower and the applicable Issuing Bank of each calculation of the US Dollar
Equivalent of each Letter of Credit and LC Disbursement.
          SECTION 1.06. Unrestricted Subsidiaries. The Borrower may, at any time
and from time to time, designate any Subsidiary organized or acquired after the
Effective Date (other than any Significant Subsidiary or any Subsidiary that
shall own any Equity Interests or Indebtedness of the Borrower or any Restricted
Subsidiary) as an Unrestricted Subsidiary by delivery of a written notice of
such designation to the Payment Agent; provided that (a) no Default shall exist
at the time of any such designation and (b) after giving effect to such
designation, the aggregate assets of all Unrestricted Subsidiaries shall not
exceed 15% of Consolidated Assets. The Borrower may, at any time and from time
to time, designate any Unrestricted Subsidiary as a Restricted Subsidiary by
delivery of written notice of such designation to the Payment Agent. If, as of
the end of any fiscal quarter, the aggregate combined assets of all Unrestricted
Subsidiaries shall exceed 15% of Consolidated Assets, then the Borrower shall,
not later than 30 days after the delivery of the certificate referred to in
Section 5.01(c) with respect to such fiscal quarter, eliminate such excess by
designating one or more Unrestricted Subsidiaries as Restricted Subsidiaries.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in US Dollars in an aggregate
principal amount that will not result in (a) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures plus the aggregate



--------------------------------------------------------------------------------



 



18

principal amount of outstanding Competitive Loans exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.14, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $25,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $25,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $25,000,000. Each
Swingline Loan shall be in an amount that is an integral multiple of $5,000,000
and not less than $25,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 Eurodollar Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Payment Agent of such request
by telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request



--------------------------------------------------------------------------------



 



19

shall be irrevocable and shall be confirmed promptly by hand delivery or
Telecopy to the Payment Agent of a written Borrowing Request in a form approved
by the Payment Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Payment Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.
          SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments. To request Competitive Bids, the Borrower shall notify
the Payment Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) five Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or Telecopy to the Payment
Agent of a written Competitive Bid Request in a form approved by the Payment
Agent and signed by the Borrower. Each such telephonic and written Competitive
Bid Request shall specify the following information in compliance with
Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;



--------------------------------------------------------------------------------



 



20

     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;
     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Payment Agent shall notify the Lenders of the details thereof by
Telecopy, inviting the Lenders to submit Competitive Bids.
          (b) Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Lender must be in a form approved by the Payment Agent
and must be received by the Payment Agent by Telecopy, in the case of a
Eurodollar Competitive Borrowing, not later than 10:00 a.m., New York City time,
three Business Days before the proposed date of such Competitive Borrowing, and
in the case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the form approved by the Payment Agent may be
rejected by the Payment Agent, and the Payment Agent shall notify the applicable
Lender as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or Rates
at which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.
          (c) The Payment Agent shall promptly notify the Borrower by Telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
          (d) Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the Payment
Agent by telephone, confirmed by Telecopy, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the



--------------------------------------------------------------------------------



 



21

requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.
          (e) The Payment Agent shall promptly notify each bidding Lender by
Telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
          (f) If the Payment Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the Payment Agent
pursuant to paragraph (b) of this Section.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in US Dollars in
amounts that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000 or (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, repay and reborrow
Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the Payment
Agent of such request by telephone (confirmed by Telecopy), not later than 12:00
noon, New York City time, on the day of such proposed Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Payment Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided



--------------------------------------------------------------------------------



 



22

in Section 2.06(e), by remittance to the applicable Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the Payment
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Payment Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Payment Agent,
for the account of the Swingline Lender, such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Payment Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Lenders. The Payment Agent shall notify the Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Payment Agent
and not to the Swingline Lender. Any amounts received by the Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Payment Agent; any
such amounts received by the Payment Agent shall be promptly remitted by the
Payment Agent to the Lenders that shall have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Payment Agent, as applicable, if and to the extent such payment
is required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars or any Designated Foreign Currency approved by
the applicable Issuing Bank, (i) for its own account or (ii) for its own account
and, jointly, for the account of any of its Subsidiaries (and in each case under
this clause (ii), the Borrower shall be considered the sole obligor under such
Letter of Credit for purposes of this Agreement notwithstanding any listing of
any Subsidiary as an account party or applicant with respect to such Letter of
Credit), in a form reasonably acceptable to the Payment Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
Except as to matters covered by agreements contained herein or



--------------------------------------------------------------------------------



 



23

otherwise expressly agreed by the relevant Issuing Bank and the Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance, shall apply to each commercial Letter of
Credit. JPMCB and each other Lender which has been designated as an Issuing Bank
hereunder, agrees, subject to the terms and conditions set forth herein, that it
shall issue Letters of Credit complying with the terms of this Agreement upon
the request of the Borrower in the manner contemplated by this Section. It is
understood and agreed that the Borrower shall be deemed to be a primary account
party under, and obligated in respect of, each Letter of Credit issued at the
request of the Borrower hereunder, notwithstanding the fact that a Subsidiary
may be listed as the account party in the Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The Borrower unconditionally and irrevocably agrees
that, in connection with any Letter of Credit referred to in clause (ii) of the
first sentence of this paragraph, it will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of participation fees and other fees due hereunder to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor of the obligations of any Subsidiary that shall
be a joint account party in respect of any such Letter of Credit).
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or Telecopy to the applicable Issuing Bank and the Payment Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the currency and amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the total Commitments, (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total Commitments and (iii) the portion
of the LC Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank will not exceed the LC Commitment of such Issuing Bank.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of



--------------------------------------------------------------------------------



 



24

such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) or such longer period as may be agreed to
between the Borrower and the Issuing Bank and (ii) the date that is five
Business Days prior to the Maturity Date; provided, that any Letter of Credit
with a one-year tenor may provide for renewal thereof under procedures
reasonably satisfactory to the applicable Issuing Bank for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(ii) above).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Payment Agent, for the account of the applicable Issuing Bank, such Lender’s
Applicable Percentage (determined as of the time or times at which the Lenders
are required to make payments in respect of unreimbursed LC Disbursements under
such Letter of Credit pursuant to paragraph (e) below) of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason (or, if the currency of
the applicable LC Disbursement or reimbursement payment shall be a Designated
Foreign Currency, an amount equal to the US Dollar Equivalent thereof using the
LC Exchange Rate in effect on the applicable LC Participation Calculation Date).
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments or any fluctuation in currency values, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank makes any LC Disbursement in
respect of a Letter of Credit, it shall promptly (and in any event on the date
such LC Disbursement is made) notify the Borrower thereof. The Borrower shall
reimburse such LC Disbursement by paying to the Payment Agent an amount equal to
such LC Disbursement by the following deadlines:
          (i) if the Borrower receives such notice prior to 12:00 noon, New York
City time, not later than 12:00 noon, New York City time, on the Business Day
immediately following the date of notice, or
          (ii) if the Borrower receives such notice following 12:00 noon, New
York City time, not later than 12:00 noon, New York City time, two Business Days
following the day that the Borrower receives such notice.



--------------------------------------------------------------------------------



 



25

Each such reimbursement shall be made in the currency of such LC Disbursement.
If such LC Disbursement is denominated in US Dollars, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to reimburse any LC Disbursement when due, (A) if such payment
relates to a Letter of Credit denominated in a Designated Foreign Currency,
automatically and with no further action required, the obligation of the
Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rate on the applicable LC Participation Calculation Date,
of such LC Disbursement and (B) in the case of each LC Disbursement, the Payment
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Payment Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Payment Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Payment Agent of any payment from the Borrower
pursuant to this paragraph, the Payment Agent shall distribute such payment to
such Issuing Bank or, to the extent that Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in respect of any
Letter of Credit denominated in a currency other than US Dollars would subject
the Payment Agent, the applicable Issuing Bank or any Lender to any stamp duty,
ad valorem charge or other tax, expense or loss (including any loss resulting
from changes in currency exchange rates between the date of any LC Disbursement
and the date of any reimbursement payment in respect thereof), the Borrower
shall pay the amount of any such tax, expense or loss requested by the Payment
Agent or the relevant Issuing Bank or Lender, as applicable.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever,



--------------------------------------------------------------------------------



 



26

whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Payment Agent, the Lenders or the Issuing Banks, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank, an Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Payment Agent and the Borrower by telephone (confirmed by
Telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, (i) in the case of any LC Disbursement denominated in US Dollars
and at all times following the conversion to US Dollars of an LC Disbursement
made in a Designated Foreign Currency pursuant to paragraph (e) of this Section,
at the rate per annum then applicable to ABR Revolving Loans, and (ii) if such
LC Disbursement is made in a Designated Foreign Currency, at all times prior to
its conversion to US Dollars pursuant to paragraph (e) of this Section, at a
rate per annum reasonably determined by the applicable Issuing Bank to represent
the cost to such



--------------------------------------------------------------------------------



 



27

Issuing Bank of funding such LC Disbursement plus the Applicable Margin
applicable to Eurodollar Revolving Loans at such time; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(d) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.
          (i) Designation of Additional Issuing Banks. From time to time, the
Borrower may by notice to the Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of any appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which shall be in a form reasonably satisfactory to the Borrower and the Payment
Agent, shall set forth the LC Commitment of such Lender and shall be executed by
such Lender, the Borrower and the Payment Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.
          (j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Payment Agent (who will
not unreasonably refuse their consent thereto) and the successor Issuing Bank.
Any Issuing Bank so replaced shall continue to have the benefit of this
Agreement in respect of any Letters of Credit of that Issuing Bank which remain
outstanding. The Payment Agent shall notify the Lenders of any such replacement
of an Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).
          (k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Payment Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposures representing greater than 50% of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Payment Agent, in
the name of the Payment Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) amounts payable in respect of any Letter of
Credit or LC Disbursement shall be payable in the currency of such Letter of
Credit or LC Disbursement, except that LC Disbursements in a Designated Foreign
Currency in respect of which the Borrower’s reimbursement obligations have been
converted to obligations in US Dollars as provided in paragraph (e) above and
interest accrued thereon shall be payable in US Dollars and (ii) the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (i) or (j) of Article VII. Such deposit shall be
held by the Payment Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The



--------------------------------------------------------------------------------



 



28

Payment Agent shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Payment Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Payment Agent to reimburse each Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
          (l) Issuing Bank Reports. Unless otherwise agreed by the Payment
Agent, each Issuing Bank shall report in writing to the Payment Agent (who shall
promptly provide notice to the Lenders of the contents thereof) (i) on or prior
to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the currency and aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Payment Agent that such increase
is then permitted under this Agreement, (ii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date, currency and amount of such LC
Disbursement, (iii) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Payment Agent
shall reasonably request as to the Letters of Credit issued by such Issuing
Bank.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Payment Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Payment Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to the Designated
Payment Account; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Payment Agent to the Issuing Bank.
          (b) Unless the Payment Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to



--------------------------------------------------------------------------------



 



29

the Payment Agent such Lender’s share of such Borrowing, the Payment Agent may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Payment Agent, then the applicable Lender and the Borrower severally agree
to pay to the Payment Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Payment
Agent, at the Federal Funds Effective Rate. If such Lender pays such amount to
the Payment Agent, then such amount shall constitute such Lender’s Loan included
in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings or Swingline Borrowings, which may not be
converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Payment Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or Telecopy to the Payment Agent of a written Interest Election Request
in a form approved by the Payment Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;



--------------------------------------------------------------------------------



 



30

     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Payment Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Payment Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
          SECTION 2.09. Termination, Reduction and Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $25,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans would exceed the
total Commitments.
          (c) The Borrower shall notify the Payment Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Payment Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Payment Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction





--------------------------------------------------------------------------------



 



31
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
          (d) The Borrower may from time to time, by written notice to the
Payment Agent, executed by the Borrower and one or more financial institutions
(any such financial institution referred to in this Section being called a
“Prospective Lender”), which may include any Lender, cause the Commitments of
the Prospective Lenders to be increased (or cause Commitments to be extended by
the Prospective Lenders, as the case may be) in an amount for each Prospective
Lender set forth in such notice; provided that (i) the amount of any such
increase in the aggregate Commitments shall be not less than $25,000,000,
(ii) the aggregate amount of increases in Commitments made pursuant to this
Section shall not exceed $500,000,000, (iii) each Prospective Lender, if not
already a Lender hereunder, shall be subject to the approval of the Payment
Agent and each Issuing Bank (which approval shall not be unreasonably withheld)
and shall execute all such documentation as the Payment Agent and the Borrower
shall specify to evidence the Commitment of such Prospective Lender and its
status as a Lender hereunder. Such notice shall set forth the date (the
“Increase Effective Date”) on which such increase is requested to become
effective (which shall not be less than 3 Business Days or more than 45 days
after the date of such notice). On the Increase Effective Date, (A) the
aggregate principal amount of the Loans outstanding (the “Initial Loans”)
immediately prior to giving effect to the commitment increase on the Increase
Effective Date shall be deemed to be repaid, (B) after the effectiveness of the
commitment increase, the Borrower shall be deemed to have made new Borrowings
(the “Subsequent Borrowings”) in an aggregate principal amount equal to the
aggregate principal amount of the Initial Loans and of the types and for the
Interest Periods specified in a Borrowing Request delivered to the Payment Agent
in accordance with Section 2.03, (C) each Lender shall pay to the Payment Agent
in same day funds an amount equal to the difference, if positive, between
(x) such Lender’s Applicable Percentage (calculated after giving effect to the
commitment increase) of the Subsequent Borrowings and (y) such Lender’s
Applicable Percentage (calculated without giving effect to the commitment
increase) of the Initial Loans, (D) after the Payment Agent receives the funds
specified in clause (C) above, the Payment Agent shall pay to each Lender the
portion of such funds that is equal to the difference, if positive, between
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
commitment increase) of the Initial Loans and (2) such Lender’s Applicable
Percentage (calculated after giving effect to the commitment increase) of the
amount of the Subsequent Borrowings, (E) each Lender (including each Prospective
Lender) shall be deemed to hold its Applicable Percentage of each Subsequent
Borrowing (each calculated after giving effect to the commitment increase) and
(F) the Borrower shall pay each Lender (other than any Prospective Lender that
was not a Lender before giving effect to the Commitment increase) any and all
accrued but unpaid interest on the Initial Loans. The deemed payments made
pursuant to clause (A) above in respect of each Eurodollar Loan shall be subject
to indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the Increase Effective Date occurs other than on the last day of the Interest
Period relating thereto and breakage costs actually result therefrom.
Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of a Prospective Lender shall become
effective under this Section unless, (A) on the date of such increase, the



--------------------------------------------------------------------------------



 



32

conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (without giving effect to the parenthetical in such paragraph (a)) and
the Payment Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower, and (B) the Payment
Agent shall have received (with sufficient copies for each of the Lenders)
documents consistent with those delivered pursuant to Section 4.01 as to the
corporate power and authority of the Borrower to borrow hereunder after giving
effect to such increase.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Payment Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Payment Agent for the account of each Lender the then
unpaid principal amount of each Competitive Loan on the last day of the Interest
Period applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifth Business Day after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing or Competitive Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Payment Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Payment Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Payment Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form reasonably approved by the Payment Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).



--------------------------------------------------------------------------------



 



33

          SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay or repay any Borrowing in
whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.
          (b) In the event and on each occasion that the sum of the Revolving
Credit Exposures exceeds the sum of the Commitments, the Borrower shall not
later than the next Business Day prepay Revolving Borrowings in an aggregate
amount equal to such excess, and in the event that after such prepayment of
Borrowings any such excess shall remain, the Borrower shall deposit cash in an
amount equal to such excess as collateral for the reimbursement obligations of
the Borrower in respect of Letters of Credit; provided that if such excess
results from a change in currency exchange rates, such prepayment and deposit
shall be required to be made not later than the fifth Business Day after the day
on which the Payment Agent shall have given the Borrower notice of such excess.
Any cash so deposited (and any cash previously deposited pursuant to this
paragraph) with the Payment Agent shall be held in an account over which the
Payment Agent shall have sole dominion and control, including exclusive rights
of withdrawal. Other than any interest earned on the investment of such
deposits, which investment shall be made in the discretion of the Payment Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Payment Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding a majority of the LC Exposures), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
has provided cash collateral to secure the reimbursement obligations of the
Borrower in respect of Letters of Credit, then, so long as no Event of Default
shall exist, such cash collateral shall be released to the Borrower if so
requested by the Borrower at any time if and to the extent that, after giving
effect to such release, the aggregate amount of the Revolving Credit Exposures
would not exceed the aggregate amount of the Commitments.
          (c) The Borrower shall notify the Payment Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
Telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment; provided that in the case of any prepayment
required to be made within one Business Day under paragraph (b) above the
Borrower will give such notice as soon as practicable. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as



--------------------------------------------------------------------------------



 



34

contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Payment Agent shall advise the Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Payment
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the date of this Agreement
to but excluding the date on which such Commitment terminates; provided that, if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that any facility fees accruing
after the date on which the Commitments terminate shall be payable on demand.
All facility fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (b) The Borrower agrees to pay (i) to the Payment Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue on each day at (x) in the case of
participation fees (“Financial LC Participation Fees”) with respect to Financial
Letters of Credit, the Applicable Rate for such Financial Letters of Credit, on
the average daily amount of such Lender’s LC Exposure attributable to Financial
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements), and (y) in the case of participation fees (“Performance LC
Participation Fees”) with respect to Performance Letters of Credit, the
Applicable Rate for such Performance Letters of Credit, on the average daily
amount of such Lender’s LC Exposure attributable to Performance Letters of
Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements), in each case during the period from and including the date of
this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank, for its own account, a fronting fee, which
shall accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, and (iii)



--------------------------------------------------------------------------------



 



35

to each Issuing Bank, for its own account, such Issuing Bank’s standard fees (or
such other fees as may be agreed to by such Issuing Bank and the Borrower from
time to time) with respect to the amendment, renewal or extension of any Letter
of Credit issued by it or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Payment Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Payment Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Payment Agent (or to the applicable Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
          (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.
          (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon



--------------------------------------------------------------------------------



 



36

termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Payment Agent, and
such determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Payment Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
     (b) the Payment Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Payment Agent shall give notice thereof to the Borrower and the Lenders
by telephone or Telecopy as promptly as practicable thereafter and, until the
Payment Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurodollar Borrowing shall be ineffective and
(ii) if any Borrowing Request requests a Eurodollar Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit



--------------------------------------------------------------------------------



 



37

extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case by an amount deemed by that Lender or Issuing Bank in
good faith to be material, then the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), in each case by an amount deemed by
that Lender in good faith to be material, then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and setting forth the basis for the determination thereof, together
with supporting calculations, shall be delivered to the Borrower and shall be
conclusive absent manifest error. In determining such amount or amounts, such
Lender or such Issuing Bank shall act reasonably and in good faith, and may use
any reasonable averaging and attribution methods. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the



--------------------------------------------------------------------------------



 



38

Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          (e) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(c) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each affected Lender for the
loss, cost and expense attributable to such event (which loss, cost or expense
will not be deemed to include lost profit). In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate (without adding thereto the
Applicable Rate or Margin) that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for US Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section and setting forth the basis for the determination
thereof, together with supporting calculations, shall be delivered to the
Borrower and shall be conclusive absent manifest error. In determining such
amount or amounts, such Lender shall act reasonably and in good faith. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.



--------------------------------------------------------------------------------



 



39

          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Payment Agent, each Lender and
each Issuing Bank, within 10 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the Payment
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower and setting forth the
basis for the determination thereof, by a Lender or an Issuing Bank, or by an
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Payment Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of that
portion of the tax return reporting such payment or other evidence of such
payment reasonably satisfactory to the Payment Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Payment Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
          (f) If the Payment Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay over such refund to the Borrower (but
only to the extent of indemnity



--------------------------------------------------------------------------------



 



40

payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Payment Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund) within thirty days; provided, that the
Borrower, upon the request of the Payment Agent or such Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Payment Agent or
such Lender in the event such Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Payment Agent or any Lender to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Payment
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Payment Agent at its offices at 270 Park Avenue, New York, New York, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 10.03 shall be made directly to the Persons entitled thereto. The
Payment Agent shall distribute any such payments received by it for the account
of any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in US Dollars except as expressly provided herein.
          (b) If at any time insufficient funds are received by and available to
the Payment Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the



--------------------------------------------------------------------------------



 



41

Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Payment Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Payment Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Payment Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or such Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as the case may be, severally agrees to repay to the Payment Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Payment Agent, at
the greater of the Federal Funds Effective Rate and a rate determined by the
Payment Agent in accordance with banking industry rules on interbank
compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Payment Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Payment Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates,



--------------------------------------------------------------------------------



 



42

if, in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Payment Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Payment Agent, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower and each Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Significant Subsidiary is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, in each case except where the failure to be so organized, existing
or in good standing will not be reasonably likely to have a Material Adverse
Effect. The Borrower and each Restricted Subsidiary has all requisite power and
authority to carry on its business as now conducted and is duly qualified to
transact business in all jurisdictions where such qualification is necessary, in
each case except where the failure to have such authority, or to be so qualified
will not be reasonably likely to have a Material Adverse Effect.
          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have



--------------------------------------------------------------------------------



 



43

been duly authorized by all necessary corporate and stockholder action. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate, or
constitute a default under, any provision of applicable law or regulation or the
charter, by-laws or other organizational documents of the Borrower or any of the
Restricted Subsidiaries or any order of any Governmental Authority or any
indenture, any material agreement, instrument, judgment or order to which the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
material assets or properties may be bound or affected which would be reasonably
likely to have a Material Adverse Effect.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2006, reported on by Deloitte & Touche LLP,
and (ii) as of and for the fiscal quarter and the portion of the fiscal year
ended June 30, 2007. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP and, in the case of the statements referred to in clause
(ii) above, subject to year-end audit adjustments and the absence of footnotes.
          (b) Since December 31, 2006, other than as specifically disclosed in
the Borrower’s filings with the Securities and Exchange Commission, there has
been no event or condition that would be reasonably likely to result in a
material adverse effect on the business, assets, operations or condition,
financial or otherwise, of the Borrower and the Subsidiaries taken as a whole.
          SECTION 3.05. Properties. The Borrower and its Subsidiaries have
sufficient title to, or sufficient and valid interests in, their respective
properties to conduct their business as currently conducted, except where the
failure to have such title or interests will not be reasonably likely to result
in a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. Other than as
specifically disclosed in the Borrower’s filings with the Securities and
Exchange Commission:
          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to



--------------------------------------------------------------------------------



 



44

which there is a reasonable possibility of an adverse determination and that, if
adversely determined, would be reasonably likely, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.
          (b) The financial statements described in Section 3.04 provide certain
information regarding the current and potential obligations arising from various
consent decrees, cleanup and abatement orders, and current or potential
proceedings pertaining to actual or alleged soil and water contamination,
disposal of hazardous wastes, and other environmental matters related to
properties currently owned by the Borrower or its Restricted Subsidiaries,
previously owned properties, and other properties. Since December 31, 2006,
environmental matters have not caused any material adverse change in the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries from that shown by the financial statements prepared as of that
date.
          (c) In the ordinary course of business, the ongoing operations of the
Borrower and its Restricted Subsidiaries are reviewed from time to time to
determine compliance with applicable Environmental Laws. Based on these reviews,
to the knowledge of the Borrower, ongoing operations at the principal properties
of the Borrower and its Restricted Subsidiaries are currently being conducted in
substantial compliance with applicable Environmental Laws except to the extent
noncompliance would not be reasonably likely to result in material adverse
change in the consolidated financial condition of the Borrower and its
consolidated Subsidiaries.
          SECTION 3.07. No Defaults. There are no Material Payment Defaults of
the Borrower and its Restricted Subsidiaries under Funded Debt Agreements, other
than Funded Debt Agreements governing an aggregate principal amount of Funded
Debt which is not in excess of $150,000,000.
          SECTION 3.08. Investment and Holding Company Status. Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not be reasonably likely to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in substantial compliance in all material respects
with the presently applicable material provisions of ERISA and the Code with
respect to each Plan. No member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or made any amendment to



--------------------------------------------------------------------------------



 



45

any Plan which, in either case has resulted or could result in the imposition of
a material Lien or the posting of a material bond or other material security
under ERISA or the Code or (iii) incurred any material liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
          SECTION 3.11. Disclosure. All information furnished to the Payment
Agent and the Lenders in writing prior to the date hereof in connection with the
Transactions (including any formal presentation slides, and in each case as
modified or supplemented by other information furnished to the Payment Agent or
the Lenders) does not contain any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to any projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.
          SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of
the Loans and the Letters of Credit (a) to refinance amounts outstanding under
the Existing Credit Agreement and (b) for general corporate purposes of the
Borrower and the Subsidiaries, including the repayment of commercial paper and
the making of acquisitions.
          SECTION 3.13. Margin Stock. Neither the proceeds of any Loan nor any
Letter of Credit will be used in a manner that violates any provision of
Regulation U or X of the Board.
          SECTION 3.14. Pari Passu Obligations. Under applicable United States
laws (including state and local laws) in force at the date hereof, the claims
and rights of the Lenders and the Payment Agent against the Borrower under this
Agreement will not be subordinate to, and will rank at least pari passu with,
the claims and rights of any other unsecured creditors of the Borrower (except
to the extent provided by bankruptcy, reorganization, insolvency, moratorium or
other similar laws of general application relating to or affecting the
enforcement of creditors’ rights and by general principles of equity).
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The “Effective Date” means the date the
following conditions have been satisfied (or waived in accordance with
Section 10.02):
     (a) The Payment Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Payment Agent (which may include
Telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.



--------------------------------------------------------------------------------



 



46

     (b) The Payment Agent shall have received favorable written opinions
(addressed to the Payment Agent and the Lenders and dated the Effective Date) of
(i) Sheppard, Mullin, Richter & Hampton LLP, counsel for the Borrower,
substantially in the form of Exhibit B-1, and (ii) Stephen D. Yslas, Corporate
Vice President, Secretary and Deputy General Counsel, substantially in the form
of Exhibit B-2. The Borrower hereby requests such counsel to deliver such
opinions.
     (c) The Payment Agent shall have received such documents and certificates
as the Payment Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
this Agreement or the Transactions, all in form and substance satisfactory to
the Payment Agent and its counsel.
     (d) The Payment Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
     (e) The representations and warranties of the Borrower set forth in
Article III shall be true and correct in all material respects, and no Default
shall have occurred and be continuing.
     (f) The Payment Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
     (g) Each lender under the Existing Credit Agreement that shall not be a
party to this Agreement shall have received payment in full of the principal and
interest accrued on each loan made by it under the Existing Credit Agreement and
all other amounts owed to it or accrued for its account under the Existing
Credit Agreement.
The Payment Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding upon all parties hereto
and following such notice, none of the conditions set forth in this Section 4.01
shall be of further application.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Borrower set forth in
Article III (other than Sections 3.04(b), 3.06, 3.09 and 3.10) shall be true and
correct in all material respects on and as of the date



--------------------------------------------------------------------------------



 



47

of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Payment Agent for distribution to each Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year,
accompanied by an opinion of Deloitte & Touche LLP or other independent public
accountants of recognized national standing as to such consolidated financial
statements;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year;
     (c) within 105 days following the end of each fiscal year of the Borrower,
and within 60 days following the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.03 as
of the date of the consolidated balance sheet of the Borrower included in such
financial statements and (iii) setting forth a reasonably detailed calculation
of the aggregate combined assets of all Unrestricted Subsidiaries as of the date
of the consolidated balance sheet of the Borrower included in such financial
statements;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports and proxy statements filed by the Borrower or any



--------------------------------------------------------------------------------



 



48

Subsidiary with the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;
     (e) promptly after S&P, Moody’s or Fitch shall have announced a change in
the rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and
     (f) promptly following any request therefor, subject to restrictions
imposed by any Governmental Authority, such other existing information regarding
the business and financial condition of the Borrower and its Subsidiaries as any
Lender may request through the Payment Agent.
          Information required to be delivered pursuant to paragraphs (a),
(b) or (d) of this Section shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall have been delivered to the Payment Agent in a format which is
suitable for posting by the Payment Agent on an IntraLinks or similar site to
which the Lenders have been granted access or shall be available on the website
of the Securities and Exchange Commission at http://www.sec.gov (and the
Borrower shall endeavor to deliver or cause to be delivered to the Payment Agent
a confirming electronic correspondence providing notice of such availability,
provided that the failure to deliver such confirming electronic correspondence
shall not constitute a default hereunder); provided that the Borrower shall
deliver paper copies of such information to any Lender that requests such
delivery. Information required to be delivered pursuant to this Section may also
be delivered by electronic communications pursuant to procedures approved by the
Payment Agent.
          SECTION 5.02. Notices of Material Events. The Borrower will furnish to
the Payment Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default; and
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Restricted Subsidiary that is reasonably likely to result in a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each of the Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02. Nothing herein contained shall prevent the



--------------------------------------------------------------------------------



 



49

termination of the business or existence of any Subsidiary which in the judgment
of the Borrower is no longer necessary or desirable, a merger or consolidation
of a Subsidiary into or with the Borrower (if the Borrower is the surviving
corporation) or any Restricted Subsidiary, the sale of any Subsidiary if in the
judgment of the Borrower such sale is in the interest of the Borrower, or any
merger, consolidation or transfer of assets not prohibited by Section 6.02, so
long as immediately after giving effect to any such transaction, no Default
shall have occurred and be continuing.
          SECTION 5.04. Payment of Obligations. The Borrower will pay and
discharge, and will cause each Restricted Subsidiary to pay and discharge all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any property belonging to it, prior to
the date on which penalties attach thereto, and all lawful material claims
which, if unpaid, might become a Lien upon the property of the Borrower or such
Restricted Subsidiary; provided that neither the Borrower nor any such
Restricted Subsidiary shall be required to pay any such Tax, assessment, charge,
levy or claim (i) the payment of which is being contested in good faith and by
proper proceedings, (ii) not yet delinquent or (iii) the non-payment of which,
if taken in the aggregate, would not be reasonably likely to result in a
Material Adverse Effect.
          SECTION 5.05. Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or, to the customary extent,
self-insurance.
          SECTION 5.06. Inspection Rights. The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Payment Agent or any Lender, upon reasonable prior notice and subject to
restrictions imposed by any Governmental Authority and customer confidentiality
agreements, and during normal business hours, to visit and inspect its major
properties and to examine its books and records, all at such reasonable times
and as often as reasonably requested, provided that the exercise of rights under
this Section shall not unreasonably interfere with the business of the Borrower
and its Subsidiaries.
          SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each of the Restricted Subsidiaries to, comply with all laws, rules, regulations
and lawful orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not be reasonably likely to result in a Material Adverse Effect.
          SECTION 5.08. Incorporation by Reference. If and for so long as any
Capital Markets Agreement evidencing or governing Capital Markets Debt in
respect of which the Borrower or any Person which is then a Guarantor is the
primary obligor or a guarantor contains any covenant limiting Indebtedness of
Subsidiaries (other than any financial ratio covenant limiting consolidated
Indebtedness of the Borrower and not limiting Indebtedness of Subsidiaries to a
greater extent than Indebtedness of the



--------------------------------------------------------------------------------



 



50

Borrower), such covenant shall automatically be, and hereby is, incorporated by
reference into this Article V in its entirety as in effect from time to time,
mutatis mutandis, with the same effect as if set forth in full herein (and
subject to any applicable periods of grace or cure which are applied thereto in
the relevant Capital Markets Agreement), with the defined terms used therein,
including defined terms used in other defined terms, having the meanings
assigned to them in such Capital Markets Agreement, but with references in such
covenant or in the definitions employed therein to such Capital Markets
Agreement being deemed references to this Agreement, references to the
indebtedness under such Capital Markets Agreement being deemed references to the
Obligations and references to holders of such Capital Markets Debt being deemed
references to the Lenders. As of the Effective Date, the only Capital Markets
Agreement containing terms incorporated herein by this Section is the Indenture,
dated as of October 15, 1994, between the Northrop Grumman Corporation (now
known as Northrop Grumman Systems Corporation) and The Chase Manhattan Bank
(National Association), as Trustee (to whom JPMCB is successor trustee). If any
Capital Markets Agreement containing a covenant incorporated herein by the
preceding sentence shall terminate, or if no Capital Markets Debt shall be
outstanding thereunder, then such covenant shall be deemed no longer to be
incorporated herein (unless Capital Markets Debt shall again be outstanding
under such Capital Markets Agreement, in which case such covenant shall again be
incorporated by reference herein).
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01. Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof;
     (c) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary, whether or not any Indebtedness secured by such Liens is assumed by
the Borrower or any Restricted Subsidiary;
     (d) Liens securing Indebtedness of a Restricted Subsidiary owing to the
Borrower or another Restricted Subsidiary;



--------------------------------------------------------------------------------



 



51

     (e) Liens on assets existing at the time of acquisition of such assets by
the Borrower or a Restricted Subsidiary, or Liens to secure the payment of all
or any part of the purchase price of assets upon the acquisition of such assets
by the Borrower or a Restricted Subsidiary or to secure any Indebtedness
incurred or guaranteed by the Borrower or a Restricted Subsidiary prior to, at
the time of, or within one year after the later of the acquisition, completion
of construction (including any improvements on an existing asset) or
commencement of full operation of such asset, which Indebtedness is incurred or
guaranteed for the purpose of financing all or any part of the purchase price
thereof or construction or improvements thereon, and which Indebtedness may be
in the form of obligations incurred in connection with industrial revenue bonds
or similar financings and letters of credit, bank guarantees, surety bonds or
similar contingent liability instruments issued in connection therewith;
provided, however, that in the case of any such acquisition, construction or
improvement, the Lien shall not apply to any asset theretofore owned by the
Borrower or a Restricted Subsidiary, other than, in the case of any such
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement made is located;
     (f) Liens created in favor of the United States of America or any
department or agency thereof or any other contracting party or customer in
connection with advance or progress payments or similar forms of vendor
financing or incentive arrangements;
     (g) Liens arising by operation of law in favor of any lender to the
Borrower or any Restricted Subsidiary constituting a banker’s lien or right of
offset in moneys of the Borrower or a Restricted Subsidiary deposited with such
lender in the ordinary course of business;
     (h) Liens on cash or certificates of deposit or other bank obligations in
an amount substantially equal in value (at the time such Liens are created) to,
and securing, obligations in respect of letters of credit, bank guarantees,
surety bonds or similar contingent liability instruments, incurred in the
ordinary course of business;
     (i) Liens securing the Obligations and Liens securing the Obligations and
any other Indebtedness of the Borrower and its Subsidiaries on an equal and
ratable basis;
     (j) any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing; provided, however, that the principal amount of Indebtedness secured
thereby shall not exceed the principal amount of Indebtedness so secured at the
time of such extension, renewal or replacement, and that such extension, renewal
or replacement shall be limited to all or part of the assets which were the
subject of the Lien so extended, renewed or replaced (plus improvements and
construction on such assets); and



--------------------------------------------------------------------------------



 



52

     (k) other Liens securing Indebtedness; provided that the aggregate
principal amount of all Indebtedness of the Borrower and the Subsidiaries that
is secured by Liens permitted by this clause (k) shall not exceed at any time
the greater of (i) 7.5% of Shareholders’ Equity as of the end of the most
recently completed fiscal quarter and (ii) $1,000,000,000.
          SECTION 6.02. Fundamental Changes. The Borrower will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless (i) the Borrower or
another solvent corporation that is incorporated under the laws of the United
States, any state thereof or the District of Columbia is the surviving
corporation of any such consolidation or merger or is the Person that acquires
by conveyance or transfer the properties and assets of the Borrower
substantially as an entirety; (ii) if a Person other than the Borrower is the
surviving corporation as described in clause (i) above or is the Person that
acquires the property and assets of the Borrower substantially as an entirety,
it shall expressly assume the performance of every covenant of this Agreement on
the part of the Borrower to be performed or observed; (iii) immediately after
giving effect to such transaction, no Default shall have occurred and be
continuing; and (iv) if the Borrower is not the surviving corporation, the
Borrower shall deliver to the Payment Agent a certificate of a Financial Officer
and an opinion of its General Counsel, each stating that such transaction
complies with this Section and that all conditions precedent herein provided for
relating to such transaction have been complied with.
          SECTION 6.03. Consolidated Debt to Capitalization Ratio. The Borrower
will not permit the ratio of (i) Consolidated Debt to (ii) the sum of
Consolidated Debt and Shareholders’ Equity as of the last day of any fiscal
quarter to exceed 65.0%.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of 5 days;
     (c) the Borrower shall fail to pay within 30 days after written request for
payment by any Lender acting through the Payment Agent any other amount (other
than an amount referred to in clause (a) or (b) of this Article) payable under
this Agreement;



--------------------------------------------------------------------------------



 



53

     (d) any representation or warranty made by the Borrower or any Guarantor in
Article III of this Agreement or any certificate or writing furnished pursuant
to this Agreement shall prove to have been incorrect in any material respect
when made and the facts and circumstances giving rise to such deficiency shall
remain unremedied for 5 days after written notice thereof shall have been given
to the Borrower by the Payment Agent at the request of the Required Lenders;
     (e) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 1.06 or Article VI;
     (f) the Borrower shall fail to perform any covenant or agreement
incorporated by reference by Section 5.08 within the period of grace or cure (if
any) provided by the Capital Markets Agreement from which the applicable
covenant or agreement is incorporated;
     (g) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c), (e) or (f) of this Article), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the Payment
Agent to the Borrower (which notice will be given at the request of the Required
Lenders);
     (h) Funded Debt in an aggregate principal amount which is in excess of
$150,000,000 shall become due before its stated maturity by the acceleration of
the maturity thereof by reason of default, or Funded Debt in an aggregate
principal amount which is in excess of $150,000,000 shall become due by its
terms and shall not be paid and, in any case aforesaid in this clause (h),
corrective action satisfactory to the Required Lenders shall not be taken within
5 days after written notice of the situation shall have been given to the
Borrower by the Payment Agent at the request of the Required Lenders);
     (i) an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to its debts under any Federal, state or foreign
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and, such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days, or an order for relief shall be entered against the Borrower
or any Significant Subsidiary under any such bankruptcy laws as now or hereafter
in effect;
     (j) the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any case
or other



--------------------------------------------------------------------------------



 



54

proceeding described in clause (i) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) admit in writing its inability to pay its
debts as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize any of the foregoing;
     (k) (i) a final judgment for the payment of money in excess of
$150,000,000, excluding (A) any amounts covered by insurance as to which the
insurance company shall have acknowledged coverage so long as such insurance
company is not a captive insurance subsidiary of the Borrower and (B) the amount
of any judgment against a Significant Subsidiary that exceeds the fair market
value of the assets of such Significant Subsidiary (but only if neither the
Borrower nor any other Significant Subsidiary is directly or contingently liable
therefor), shall have been entered against the Borrower or any Significant
Subsidiary and (ii) the Borrower or such Significant Subsidiary shall not
satisfy the same within 60 days, or cause execution thereon to be stayed within
60 days, and such failure to satisfy or stay such judgment shall remain
unremedied for 5 days after notice thereof shall be given to the Borrower by the
Payment Agent at the request of the Required Lenders;
     (l) (i) the termination of, or the imposition of liability (other than for
premiums under Section 4007 of ERISA) under Title IV of ERISA in respect of, or
the appointment of a trustee under Title IV of ERISA to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $150,000,000 or
(ii) the imposition of withdrawal liability to a Multiemployer Plan involving a
current payment obligation in excess of $150,000,000, which, in either case,
results in an immediately due legal liability in excess of $150,000,000 which
has not been satisfied within 60 days and such failure to satisfy is unremedied
for 5 days after notice thereof shall have been given to the Borrower by the
Payment Agent at the request of the Required Lenders;
     (m) the guarantee of any Guarantor under Article IX shall not be (or shall
be asserted by any Loan Party not to be) valid or in full force and effect
except in connection with a termination of such guarantee in accordance with
Section 9.02 or Section 10.13; or
     (n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Payment Agent shall, if requested by
the Required Lenders, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so



--------------------------------------------------------------------------------



 



55

declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (i) or (j) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Nothing in this Agreement
shall constitute a waiver of any rights or remedies the Lenders may otherwise
have, including setoff rights.
ARTICLE VIII
The Payment Agent
          Each of the Lenders and each of the Issuing Banks hereby irrevocably
appoints the Payment Agent as its agent and authorizes the Payment Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Payment Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Payment Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Payment Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not the Payment Agent hereunder.
          The Payment Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Payment Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Payment Agent shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Payment Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Payment Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the Payment Agent or
any of its Affiliates in any capacity. The Payment Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or wilful misconduct. The Payment Agent
shall be deemed not to have knowledge of any Default unless and until



--------------------------------------------------------------------------------



 



56

written notice thereof is given to the Payment Agent by the Borrower or a
Lender, and the Payment Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Payment Agent.
          The Payment Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Payment Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon. The Payment Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
          The Payment Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Payment Agent. The Payment Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Payment Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Payment Agent.
          Subject to the appointment and acceptance of a successor Payment Agent
as provided in this paragraph, the Payment Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Payment Agent gives notice of its resignation, then the
retiring Payment Agent may (in consultation with, and (unless an Event of
Default of the types described in paragraph (i) or (j) of Article VII has
occurred and is continuing with respect to the Borrower) with the consent of the
Borrower, which consent may not be unreasonably withheld), on behalf of the
Lenders and the Issuing Banks, appoint a successor Payment Agent which shall be
a bank with an office in New York, New York, or an Affiliate of any such bank.
Upon the acceptance of its appointment as Payment Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Payment Agent, and the
retiring Payment Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Payment Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the



--------------------------------------------------------------------------------



 



57

Borrower and such successor. After the Payment Agent’s resignation hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring Payment Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Payment Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Payment Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Payment Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          It is agreed that the Administrative Agents, Syndication Agent,
Documentation Agents, Co-Documentation Agents, Lead Arranger and Sole Bookrunner
shall, in their capacities as such, have no duties or responsibilities under
this Agreement or liability in connection with this Agreement. None of the
Administrative Agents, Syndication Agent, Documentation Agents, Co-Documentation
Agents, Lead Arranger and Sole Bookrunner, in their capacities as such, has or
is deemed to have any fiduciary relationship with any Lender.
ARTICLE IX
Guarantee
          SECTION 9.01. Guarantee. In order to induce the Lenders to extend
credit to the Borrower hereunder, each Guarantor hereby irrevocably and
unconditionally guarantees the due and punctual payment of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any Obligation. This guarantee is subject to release in the manner
described in Section 9.02.
          Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of each Guarantor hereunder shall not be affected by (a) the failure
of any Lender to assert any claim or demand or to enforce any right or remedy
against the Borrower under the provisions of this Agreement or otherwise;
(b) any extension or renewal of any of the Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, the Obligations or any of
the terms or provisions of this Agreement; (d) the failure or delay of any
Lender to exercise any right or remedy against any other guarantor of the
Obligations; (e) the failure of any Lender to assert any claim or demand or to
enforce any remedy under this Agreement or any other agreement or instrument;
(f) any default,



--------------------------------------------------------------------------------



 



58

failure or delay, wilful or otherwise, in the performance of the Obligations; or
(g) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of any Guarantor or otherwise operate
as a discharge of any Guarantor as a matter of law or equity or which would
impair or eliminate any right of any Guarantor to subrogation.
          Each Guarantor further agrees that its guarantee hereunder constitutes
a promise of payment when due, subject to applicable periods of grace (whether
or not any bankruptcy or similar proceeding shall have stayed the accrual or
collection of any of the Obligations or operated as a discharge thereof) and not
merely of collection, and waives any right to require that any resort be had by
any Lender, the Payment Agent or any Issuing Bank to any balance of any deposit
account or credit on the books of any Lender, the Payment Agent or any Issuing
Bank in favor of the Borrower or any Subsidiary or any other Person.
          The obligations of the Guarantors hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.
          Each Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Lender upon the bankruptcy or reorganization of the Borrower
or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which any Lender, the Payment Agent or any Issuing Bank may have at law or
in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will, upon receipt of written demand by the
Payment Agent, forthwith pay, or cause to be paid, to the Payment Agent, for
distribution to the Lenders, the Payment Agent or the Issuing Banks, as
appropriate, in cash an amount equal the unpaid principal amount of such
Obligation.
          Upon payment in full by a Guarantor of any Obligation of the Borrower,
each Lender shall, in a reasonable manner, assign to such Guarantor, as
applicable, the amount of such Obligation owed to such Lender and so paid, such
assignment to be pro tanto to the extent to which the Obligation in question was
discharged by such Guarantor or make such disposition thereof as such Guarantor
shall direct (all without recourse to any Lender and without any representation
or warranty by any Lender). Upon payment by a Guarantor of any sums as provided
above, all rights of such Guarantor against the Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by the Borrower to the Lenders.



--------------------------------------------------------------------------------



 



59

          SECTION 9.02. Release of Guarantee. Notwithstanding anything in this
Agreement to the contrary, in the event that at any time (a) a Guarantor has no
Capital Markets Debt outstanding, and (b) no other Capital Markets Debt of the
Borrower or any Significant Subsidiary is guaranteed or is required to be
guaranteed by such Guarantor, the guarantee of such Guarantor under this
Article IX shall be automatically released (it being understood that such
release may occur concurrently with any repayment of Capital Markets Debt or
release of a guarantee of other Capital Markets Debt that results in the
conditions set forth in the preceding clauses (a) and (b) being satisfied). The
Guarantors may also be released from the guarantee set forth in Section 9.01 in
the manner described in Section 10.13. Any release of a Guarantor pursuant to
this Section 9.02 or Section 10.13 shall be irrevocable. The Payment Agent shall
promptly confirm in writing any release of a Guarantor pursuant to this Section
or Section 10.13 upon the request of the Borrower.
ARTICLE X
Miscellaneous
          SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Telecopy, as follows:
     (i) if to the Borrower, to it at Northrop Grumman Corporation, 1840 Century
Park East, Los Angeles, CA 90067-2199, Attention of Assistant Treasurer
(Telecopy No. (310) 201-3088);
     (ii) if to the Payment Agent to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin Street, 10th Floor, Houston, TX 77002, Attention of
Loan Services (Telecopy No. (713) 750 — 2938), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, NY 10017, Attention of Richard Smith
(Telecopy No. (212)270-5100);
     (iii) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A.,
Attention of Loan Services (Telecopy No. (713) 750 — 2938); and
     (iv) if to any other Lender or Issuing Bank, to it at its address (or
Telecopy number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Payment Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Payment Agent and
the applicable Lender. The Payment Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures



--------------------------------------------------------------------------------



 



60

approved by it; provided that approval of such procedures may be limited to
particular notices or communications.
          (c) Any party hereto may change its address or Telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          (d) Each Lender is responsible for providing prompt notice to the
Payment Agent of any changes to the information set forth in its Administrative
Questionnaire.
          SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Payment Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Payment Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Payment Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default at the time.
          (b) Except as set forth in paragraph (c) below, neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Payment Agent with the consent of
the Required Lenders or, with respect to any waiver, amendment or modification
of Article IX hereof, by the Loan Parties and the Payment Agent with the consent
of the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder,



--------------------------------------------------------------------------------



 



61

without the written consent of each Lender or (vi) release the Guarantors from
their respective obligations under Article IX (other than as provided for in
Section 9.02 or Section 10.13), without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Payment Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Payment Agent, such
Issuing Bank or the Swingline Lender, as the case may be.
          (c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all the Lenders, if
the consent of Lenders representing the Required Lenders to such Proposed Change
is obtained, but the consent of any other Lender is not obtained (any such
Lender whose consent is not obtained as described in this Section 10.02(c) being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as the Payment Agent is not a Non-Consenting Lender, at the Borrower’s
request, any assignee identified by the Borrower (with the consent of such
assignee) that is acceptable to the Payment Agent (and that is not a
Non-Consenting Lender) shall have the right, with the Payment Agent’s consent,
to purchase from such Non-Consenting Lender, and such Non-Consenting Lender
agrees that it shall, upon the Borrower’s request, sell and assign to such
assignee, at no expense to such Non-Consenting Lender (including with respect to
any processing and recordation fees that may be applicable pursuant to
Section 10.04(b)(ii)), all the Commitments and Revolving Credit Exposure of such
Non-Consenting Lender for an amount equal to the principal balance of all
Revolving Loans (and funded participations in Swingline Loans and unreimbursed
LC Disbursements) held by such Non-Consenting Lender and all accrued interest,
accrued fees and other amounts with respect thereto through the date of sale
(including amounts under Sections 2.15, 2.16 and 2.17), such purchase and sale
to be consummated pursuant to an executed Assignment and Assumption in
accordance with Section 10.04(b) (which Assignment and Assumption need not be
signed by such Non-Consenting Lender).
          SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Payment
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Payment Agent, in connection with (A) the
primary syndication of the credit facilities provided for herein through the
Effective Date and (B) the preparation and administration of this Agreement and
any amendments, modifications or waivers of the provisions hereof, in each case
whether or not the Transactions are consummated, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Payment Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Payment Agent, any Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights
under or in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.



--------------------------------------------------------------------------------



 



62

          (b) The Borrower shall indemnify the Payment Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (other than Excluded Taxes), including the reasonable and documented
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the arrangement and the syndication of the credit facilities
provided for herein, the execution and delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrower or any Affiliate thereof; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses shall have resulted from the gross negligence or
wilful misconduct of such Indemnitee or its Affiliates, officers, directors,
employees, advisors or agents.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Payment Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Payment Agent, such Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, shall have been
incurred by or asserted against the Payment Agent, such Issuing Bank or the
Swingline Lender in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor, together with reasonable detail and supporting
documentation.
          SECTION 10.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written



--------------------------------------------------------------------------------



 



63

consent of each Lender and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section (and any
attempted assignment or transfer not in compliance with the terms of this
Section shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit)), Participants
(but only to the extent expressly provided for in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Payment Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, or, if an Event of Default has occurred and is continuing, any other
assignee; provided further, that the Borrower, in determining whether to give
such consent, may reasonably consider, without limitation, the financial
capability, the financial rating and location of a proposed assignee and any
prior business relationships between the Borrower and a proposed assignee,
provided that such determination shall be made by the Borrower in good faith and
after consideration of all relevant factors; and
     (B) the Payment Agent; provided that no consent of the Payment Agent shall
be required for an assignment of a Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment.
          (ii) Each Assignment shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Competitive Loans , the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Payment
Agent) shall not be less than $10,000,000 unless each of the Borrower and the
Payment Agent otherwise consent; provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not apply to rights in respect
of outstanding Competitive Loans;



--------------------------------------------------------------------------------



 



64

     (C) the parties to each assignment shall execute and deliver to the Payment
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500;
     (D) the assignee, if it is not already a Lender, shall deliver to the
Payment Agent an Administrative Questionnaire; and
     (E) the assignee shall have executed and delivered to the Payment Agent and
to the Borrower a Confidentiality Agreement.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Payment Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption and Confidentiality Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Payment Agent, the Issuing Banks and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and (unless the assignee is already a Lender) a
Confidentiality Agreement, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Payment Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.



--------------------------------------------------------------------------------



 



65

          (c) (i) Any Lender may, without the consent of the Borrower, the
Payment Agent, any Issuing Bank or the Swingline Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it) in compliance with this
Section 10.04; provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower,
the Payment Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant, and (D) such Lender shall not provide any information to the
Participant concerning the Borrower and its Subsidiaries, the disclosure of
which would be prohibited by Section 10.11, unless the Participant has executed
a Confidentiality Agreement and delivered a copy thereof to the Borrower and the
Payment Agent and the Borrower has expressly consented to the delivery of
confidential information to such Participant. Subject to paragraph (c) (ii) of
this Section, the Borrower agrees that each Lender shall be entitled to make a
claim against the Borrower on behalf of any Participant to whom it has sold
participations for the benefits of Sections 2.15, 2.16 and 2.17.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 10.05. Survival. All covenants, agreements, representations
and warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of



--------------------------------------------------------------------------------



 



66

any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Payment Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the Transactions, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
          SECTION 10.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the Payment Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Payment Agent and when the Payment Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
Telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
          SECTION 10.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 10.08. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
     (b) Each of the parties to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final



--------------------------------------------------------------------------------



 



67

judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right of any party
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
          (c) Each of the parties to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 10.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 10.10. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 10.11. Confidentiality. Each of the Payment Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (collectively, the “Representatives”) (it being
understood that any Representative to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential in accordance with the terms of this Section),
(b) to the extent requested by any regulatory or self-regulatory authority,
(c) to the extent required by applicable laws or regulations or



--------------------------------------------------------------------------------



 



68

by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to a Confidentiality Agreement executed in favor
of the Borrower, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors)
designated by the Loan Parties to any swap or derivative transaction relating to
the Borrower and its obligations, provided such actual or prospective assignee,
Participant or counterparty first executes and delivers to the Borrower a
Confidentiality Agreement, (g) with the written consent of the Borrower acting
through a Financial Officer or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Payment Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower, provided that the
Payment Agent, the applicable Lender or the applicable Issuing Bank shall, in
connection with any disclosure pursuant to clause (b) or (c) above (other than
disclosure made in the course of a bank examination), give to the Borrower any
notice that it is not prohibited from providing of the requirement of such
disclosure. Each of the Payment Agent, the Issuing Banks and the Lenders agrees
that it shall be responsible for any breach of this Section that results from
the actions or omissions of its Representatives. For the purposes of this
Section. “Information” means all information received from the Borrower relating
to the Borrower, its Subsidiaries or their respective businesses, other than any
such information that is available to the Payment Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Borrower.
          SECTION 10.12. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 10.13. Release of Guarantees. In the event of a disposition of
all the capital stock in a Guarantor to a Person other than the Borrower or a
Subsidiary in a transaction not prohibited by any covenant contained in this
Agreement, the Payment Agent is hereby directed and authorized to take such
action and to execute such documents as the Borrower may reasonably request, at
the Borrower’s sole expense, to evidence or effect the release of any guarantee
by such Guarantor under this Agreement.



--------------------------------------------------------------------------------



 



69

          SECTION 10.14. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of the Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 10.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.
          SECTION 10.15. USA Patriot Act Notice. Each Lender and the Payment
Agent (for itself and not on behalf of any Lender) hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Payment Agent, as applicable, to identify the
Borrower in accordance with the Act.
          SECTION 10.16. No Fiduciary Relationship. Each of the Loan Parties
hereby acknowledges that none of the Payment Agent, the Lenders, the Issuing
Banks or their Affiliates has any fiduciary relationship with or duty to any
Loan Party arising out of or in connection with this Agreement, and the
relationship between the Payment Agent, the Lenders, and the Issuing Banks or
any of their Affiliates, on the one hand, and the Loan Parties, on the other
hand, in connection herewith is solely that of debtor and creditor.
[The remainder of this page has been left blank intentionally]



--------------------------------------------------------------------------------



 



70

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                      NORTHROP GRUMMAN         CORPORATION, as Borrower,    
 
               
 
      by        
 
         
 
   
 
          Name:    
 
          Title:    

                      NORTHROP GRUMMAN SYSTEMS         CORPORATION, as
Guarantor,    
 
               
 
      by        
 
         
 
   
 
          Name:    
 
          Title:    

                      NORTHROP GRUMMAN SPACE &         MISSION SYSTEMS CORP., as
Guarantor,    
 
               
 
      by        
 
         
 
   
 
          Name:    
 
          Title:    

                      JPMORGAN CHASE BANK, N.A.,         individually and as
Payment Agent,    
 
               
 
      by        
 
         
 
   
 
          Name:    
 
          Title:    



--------------------------------------------------------------------------------



 



71

LENDER SIGNATURE PAGE
TO THE NORTHROP GRUMMAN
CORPORATION CREDIT AGREEMENT

             
 
  Name of Institution:        
 
     
 
   

             
 
  by        
 
     
 
   
 
      Name:    
 
      Title:    

             
 
  by        
 
     
 
   
 
      Name:    
 
      Title:    